

115 HR 7314 IH: Guatemala Rule of Law Accountability Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7314IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mrs. Torres introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo combat corruption and money laundering in Guatemala.
	
 1.Short titleThis Act may be cited as the Guatemala Rule of Law Accountability Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Foreign personThe term foreign person means a person that is not a United States person.
 (3)Grand corruptionThe term grand corruption means public corruption committed at a high level of government that— (A)distorts policies or the central functioning of the country; and
 (B)enables leaders to benefit at the expense of the public good. (4)United States personThe term United States person means—
 (A)a natural person who is a citizen or resident of the United States or a national of the United States (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)); and
 (B)an entity that is organized under the laws of the United States or any State. 3.FindingsCongress finds the following:
 (1)The Department of State’s 2018 International Narcotics Control Strategy Report stated that, in Guatemala, widespread corruption permeates public and private institutions and exacerbates the country’s security, governmental, and economic challenges.
 (2)The same report, discussing money laundering in Guatemala, noted that [d]rug trafficking is a major source of illicit funds. Other sources include corruption, extortion, human trafficking, commerce of other illicit goods, and tax evasion. Money is laundered primarily through real estate, ranching, and the gaming industry. It is also laundered through a series of small transactions below the U.S. $10,000 reporting requirement, either in small banks along the Guatemala-Mexico border, or by travelers carrying cash to other countries.
 (3)On August 10, 2018, Guatemala’s Attorney General filed a request before the Supreme Court of Guatemala to remove the immunity of Guatemala’s President, Jimmy Morales, so that he could be charged for the crime of illicit financing, based on investigations carried out jointly by the Office of the Attorney General and the International Commission against Impunity in Guatemala (CICIG).
 (4)On August 31, 2018, the United States Embassy in Guatemala issued a press release stating that Since 2013 the United States Government has donated 148 Jeep J8 vehicles to the Government of Guatemala. These vehicles were donated for law enforcement use by the Interagency Task Forces Tecun Uman, Chorti, and Xinca for the purpose of combatting criminal activity and narcotics trafficking, with a focus on Guatemala’s borders. Several of these vehicles were recently observed in Guatemala City, including in close proximity to CICIG’s headquarters and the United States Embassy. The United States is monitoring closely that all equipment donated for law enforcement activity in Guatemala is used appropriately and in accordance with existing agreements..
 (5)On the same date, Guatemala’s President, Jimmy Morales, appeared at a press conference to announce that he would not renew the mandate of CICIG, which expires in 2019, or the visa of its commissioner, Ivan Velasquez, which was set to expire on September 18, 2018.
 (6)On September 4, 2018, the Government of Guatemala issued a statement to the effect that Ivan Velasquez, who was on travel at the time, was not permitted to reenter the country.
 (7)On September 17, 2018, Guatemala’s Foreign Minister, Sandra Jovel, and Minister of the Interior, Enrique Degenhart, made public statements indicating that the Government of Guatemala intended to ignore an order from the Guatemalan Constitutional Court, that the government must allow the CICIG commissioner to enter the country.
			4.Sanctions against foreign persons that engage in corruption and other activities in Guatemala
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to any foreign person who is a current or former official of the Government of Guatemala, or any foreign person acting on behalf of or in cooperation with an official of that government, that has knowingly—
 (1)committed or facilitated acts of grand corruption, money laundering, narcotics trafficking, or financing political campaigns with the proceeds of narcotics trafficking;
 (2)obstructed investigations or prosecutions of grand corruption carried out by Guatemalan public prosecutors;
 (3)misused equipment provided by the Secretary of State or the Secretary of Defense to the Guatemalan military or national civilian police for the purpose of combating drug trafficking or securing Guatemala’s border;
 (4)disobeyed rulings of the Guatemalan Constitutional Court; or (5)impeded or interfered with the work of any United States Government agency or any institution receiving contributions from the United States Government, including the International Commission against Impunity in Guatemala (CICIG).
				(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
				(3)Exception relating to importation of goods
 (A)In generalThe requirement to block and prohibit all transactions in all property and interests in property under paragraph (1)(A) shall not include the authority to impose sanctions on the importation of goods.
 (B)DefinitionIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (4)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (c)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (d)TerminationThis section shall terminate on the date that is 2 years after the date of the enactment of this Act.
			5.Limitation on transfer of equipment transfer to security forces
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Defense, as appropriate, shall issue regulations requiring the inclusion of appropriate clauses for any new foreign assistance contracts, grants, and cooperative agreements covering the transfer of equipment to the Guatemalan military or national civilian police, to ensure that any United States equipment that is provided to the Government of Guatemala may be recovered if such equipment is used for purposes other than those for which it was provided.
			(b)Exceptions and waiver
 (1)ExceptionsSubsection (a) shall not apply to humanitarian assistance, disaster assistance, or assistance to combat corruption.
 (2)WaiverThe Secretary of State or the Secretary of Defense, on a case by case basis, may waive the requirement under subsection (a) if the Secretary of State or the Secretary of Defense certifies to the appropriate congressional committees that such waiver is important to the national security interests of the United States.
				